 



Exhibit 10.3
AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement (this “Amendment”) is made and
entered into as of June 8, 2006 (the “Effective Date”), by and between Mariner
Energy, Inc., a Delaware corporation (the “Company”), and Teresa Bushman
(“Executive”).
     WHEREAS, the Company and Executive have previously entered into the
Employment Agreement dated as of February 7, 2005 (the “Employment Agreement”),
and desire to amend the Employment Agreement as set forth below.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, the Company and
Executive hereby agree as follows:
     1. Amendment. Section 8(a) of the Employment Agreement is hereby amended to
read in its entirety as follows:
     “8. Change of Control.
     “(a) Upon the termination of Executive’s employment with the Company for
any reason other than Cause at any time on or within nine months after a Change
of Control that occurs during the Employment Period or upon the occurrence of a
Change of Control within nine months following a termination of Executive’s
employment that entitles Executive to severance under Section 7(c), the Company
shall pay Executive, subject to Section 8(d) below, an amount equal to 2.5 times
the sum of Executive’s Base Salary plus her Average Bonus Amount. The
Executive’s “Average Bonus Amount” shall be the average annual amount paid or
payable to Executive as bonuses for the Company’s three calendar years ended
immediately prior to the occurrence of the Change of Control (or for the number
of calendar years that Executive has been an employee of the Company before the
occurrence of the Change of Control, if less than three); provided that any
payment otherwise payable under this Section 8(a) shall be subject to Section
7(h) notwithstanding that such payment is not a severance payment.”
     2. Governing Law. THIS AMENDMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICT OF LAWS.
     3. Entire Agreement and Amendment. The Employment Agreement and this
Amendment contain the entire agreement of the parties with respect to
Executive’s employment and the other matters covered herein (except to the
extent that other agreements are specifically referenced therein or herein).
     4. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
Each counterpart may consist

1



--------------------------------------------------------------------------------



 



of a copy hereof containing multiple signature pages, each signed by one party,
but together signed by both parties hereto.
     5. Code Section 409A Compliance. Notwithstanding anything in the Employment
Agreement or this Amendment to the contrary, if any provision thereof or hereof
would result in the imposition of an additional tax under Code Section 409A and
related regulations and Treasury pronouncements (“Section 409A”), that provision
will be reformed to avoid imposition of the applicable tax and no action taken
to comply with Section 409A shall be deemed to adversely affect Executive’s
rights under the Employment Agreement, as amended hereby.
     IN WITNESS WHEREOF, Executive and the Company have executed this Amendment
to be effective for all purposes as of the Effective Date.

             
 
                EXECUTIVE:    
 
                /s/ Teresa Bushman                                  Teresa
Bushman    
 
                MARINER ENERGY, INC.    
 
           
 
  By:   /s/ Scott D. Josey    
 
           
 
                     Scott D. Josey    
 
                     Chief Executive Officer    
 
                     and President    

B-2